Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 1 of 94




                            EXHIBIT A
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 2 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 3 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 4 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 5 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 6 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 7 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 8 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 9 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 10 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 11 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 12 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 13 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 14 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 15 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 16 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 17 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 18 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 19 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 20 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 21 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 22 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 23 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 24 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 25 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 26 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 27 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 28 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 29 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 30 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 31 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 32 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 33 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 34 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 35 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 36 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 37 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 38 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 39 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 40 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 41 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 42 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 43 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 44 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 45 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 46 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 47 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 48 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 49 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 50 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 51 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 52 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 53 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 54 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 55 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 56 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 57 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 58 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 59 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 60 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 61 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 62 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 63 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 64 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 65 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 66 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 67 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 68 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 69 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 70 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 71 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 72 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 73 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 74 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 75 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 76 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 77 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 78 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 79 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 80 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 81 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 82 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 83 of 94
Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 84 of 94
             Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 85 of 94
Filing # 123680766 E-Filed 03/24/2021 01:12:42 PM


             IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT IN AND
                          FOR ESCAMBIA COUNTY, FLORIDA

        EAGER BEAVER PROFESSIONAL
        TREE CARE, LLC

               Plaintiff,                      Case No. 2020 CA 000328
                                               Division: N
        v.

        ESCAMBIA COUNTY BOARD OF
        COUNTY COMMISSIONERS,

             Defendant.
        _______________________________________
                     ANSWER AND AFFIRMATIVE DEFENSES

               Defendant, Escambia County Board of County Commissioners

        (County), answers the allegations of the amended complaint as to Counts I

        and II, according to its numbered paragraphs, and alleges:

                                  PARTIES AND JURISDICTION

               1.     Admitted.

               2.     It is admitted that County is a political subdivision of the State of

        Florida.

               3.     Admitted for jurisdictional purposes only.

               4.     Admitted.

                                   FACTUAL BACKGROUND

               5.     County is without knowledge as to whether Eager Beaver

        Professional Treecare, LLC (Eager Beaver) is a land management
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 86 of 94




company and, therefore, is denied.        It is admitted that Eager Beaver

provides services for profit relating to trees, including trimming, removal,

and stump grinding.

     6.    As to the allegations of the first sentence, County is without

knowledge as to the intent of Eager Beaver when it purchased the 70.52-

acre real property and, therefore, is denied. As to the second sentence,

these allegations are admitted.

      7.    The allegations of the first sentence are denied.      As to the

allegations of the second and third sentences, County admits that the

ordinances cited contain language as quoted. As to the allegations of the

fourth sentence, County admits that FDEP issued a permit entitled

“General Permit for a Yard Trash Disposal Facility.” It is denied that the

general permit uses the term “yard waste recycling.”          The remaining

allegations of the fourth sentence are denied.

     8.    As to the allegations of the first sentence, the citations to the

Code of County Ordinances are admitted, as are the quoted material.

However, it is denied that a land-clearing disposal facility is a sub-set of a

construction and demolition debris facility. The allegations of the second

and third sentences are denied. The allegations of the fourth sentence




                                      2
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 87 of 94




containing reference to Exhibit A, is admitted, as a true and correct copy of

the Impact and Operational Analysis performed by County.

      9.     It is admitted that a site plan development order dated August

24, 2016, was issued for a yard trash processing facility to be reviewed by

the Board of County Commissioners.

      10.    Admitted.

      11.    It is admitted that the Board of County Commissioners

conducted a quasi-judicial public hearing on whether to grant a conditional

use. All remaining allegations are denied as superfluous to the issues in

this case.

      12.    Admitted.

      13.    Admitted.

      14.    Admitted.

      15.    Admitted.

      16.    Denied.

      17.    Denied.

      18.    Denied.

      19.    County is without knowledge as to when Eager Beaver’s

recycling operations were scheduled to begin and, therefore, the




                                     3
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 88 of 94




allegations are denied. Further, County denies that any delay was due to

any unlawful actions by County.

     20.   Denied.

     21.   The allegations of the first sentence are admitted.          The

remaining allegations contained in the second and third sentences are

denied.

     22.   Denied.

     23.   As to the allegations of the first sentence, County is without

knowledge and, therefore, are denied.      The allegations of the second

sentence are denied.

     24.   Admitted.

     25.   Admitted.

     26.   The allegations of the first sentence are admitted.          The

allegations of the second sentence are admitted that the characterization

by County of Eager Beaver’s permit was a simple error, but the allegations

are denied that there was any intention by County to create animosity in the

community through the improper designation of Eager Beaver’s operations

as a concrete recycling facility. The allegations of the third sentence are

denied.




                                     4
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 89 of 94




     COUNT I – DECLARATORY JUDGMENT AS TO PERMITTING

      27.   County    realleges   its   answer   to   paragraphs   1-26   and

incorporates them by reference.

     28.    Admitted for jurisdictional purposes only.

     29.    Denied.

     30.    Denied.

     31.    Denied.

     32.    Denied.

                      FIRST AFFIRMATIVE DEFENSE

     County is entitled under sovereign immunity to enforce its own

ordinances under its discretionary power to protect the public health, safety

and welfare of its citizens. As Eager Beaver is operating a facility more

closely resembling a solid waste management facility than a construction

and demolition debris landfill, whereby yard trash is not being buried, but is

being recycled and shipped offsite, the best definition for its operations is

that contained in Section 82-101(a), Code of County Ordinances, which

governs solid waste management and requires an annual renewal of a

solid waste management permit.




                                        5
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 90 of 94




                     SECOND AFFIRMATIVE DEFENSE

      The County’s current permit for solid waste management applicable

to Eager Beaver expires in June 2021.         Eager Beaver has not sought

renewal of the solid waste management permit. Accordingly, this suit for

declaratory relief is both premature and seeks an advisory opinion before

Eager Beaver loses any privileges to operate under a solid waste

management permit.

                      THIRD AFFIRMATIVE DEFENSE

      Eager Beaver can never qualify to operate a C&DD facility or landfill,

because its operations encompass only 70.52 acres. Section 82-226(1),

Code of County Ordinances, requires that a real property site for a C&DD

facility shall be at least 100 acres.

      WHEREFORE, County demands that Count I of the amended

complaint be dismissed with prejudice and that it be awarded taxable costs.

             COUNT II – DECLARATORY JUDGMENT AS TO
                     DUE PROCESS VIOLATIONS
                    (ALTERNATIVE TO COUNT III)

      33.   County     realleges   its   answer   to   paragraphs   1-26   and

incorporates them by reference.

      34.   Admitted for jurisdictional purposes only.

      35.   Admitted.


                                         6
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 91 of 94




     36.   The allegations of the first sentence are admitted.           The

allegations of the second sentence are denied. The allegations of the third

sentence, together with the citation to case law, are admitted.

     37.   The allegations of the first sentence are admitted.           The

allegations of the second sentence are denied.

     38.   Denied.

     39.   Denied.

     40.   Denied.

     41.   Denied.

     42.   Denied.

     43.   Denied.

                     FIRST AFFIRMATIVE DEFENSE

     County is entitled under sovereign immunity to enforce its own

ordinances under its discretionary power to protect the public health, safety

and welfare of its citizens. As Eager Beaver is operating a facility more

closely resembling a solid waste management facility than a construction

and demolition debris landfill, whereby yard trash is not being buried, but is

being recycled and shipped offsite, the best definition for its operations is

that contained in Section 82-101(a), Code of County Ordinances, which




                                      7
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 92 of 94




governs solid waste management and requires an annual renewal of a

solid waste management permit.

                     SECOND AFFIRMATIVE DEFENSE

      The County’s current permit for solid waste management applicable

to Eager Beaver expires in June 2021.          Eager Beaver has not sought

renewal of the solid waste management permit. Accordingly, this suit for

declaratory relief is both premature and seeks an advisory opinion before

Eager Beaver loses any privileges to operate under a solid waste

management permit.

                      THIRD AFFIRMATIVE DEFENSE

      Eager Beaver can never qualify to operate a C&DD facility or landfill,

because its operations encompass only 70.52 acres. Section 82-226(1),

Code of County Ordinances, requires that a real property site for a C&DD

facility shall be at least 100 acres.

                     FOURTH AFFIRMATIVE DEFENSE

      To the extent that Eager Beaver is claiming violation of its due

process rights under Florida law, Eager Beaver obtained all the due

process to which it was entitled by its successful pursuit of a petition for writ

of certiorari at the Circuit Court level and its successful defense of second

tier certiorari review in the First District Court of Appeal. Eager Beaver is


                                        8
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 93 of 94




erroneously conflating the holding by the Circuit Court as to the denial of

procedural due process through the limitation of the presentation of

evidence in the quasi-judicial hearing before the Board of County

Commissioners and whether the issuance of a solid waste management

permit under County’s solid waste management code is a deprivation of

procedural due process. Under either argument asserted by Eager Beaver,

County has not deprived Eager Beaver of any Florida procedural due

process rights through the issuance of a solid waste management permit.

     WHEREFORE, County demands that Count II of amended complaint

be dismissed with prejudice and that it be awarded taxable costs.

                       Respectfully submitted,

                       Escambia County Attorney's Office
                       221 Palafox Place, Suite 430
                       Pensacola, Florida 32502
                       (850) 595-4970
                       (850) 595-4979 - Facsimile

                       /s/ Charles V. Peppler
                       By: Charles V. Peppler
                       Deputy County Attorney
                       Florida Bar No.: 239739
                       Attorneys for Defendant Escambia County, FL
                       cpeppler@co.escambia.fl.us
                       kcchappell@co.escambia.fl.us
                       sposborne@co.escambia.fl.us




                                     9
   Case 3:21-cv-00515-TKW-EMT Document 2-1 Filed 03/25/21 Page 94 of 94




                      CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 24th day of March 2021, the

foregoing document was furnished by E-Service to George R. Mead, II,

More, Hill, Westmoreland, 350 West Cedar St., Ste. 100, Pensacola, FL

32502 at emead@mhw-law.com and hmalone@mhw-law.com.


                      /s/ Charles V. Peppler
                      By: Charles V. Peppler, Deputy County Attorney
                      Florida Bar No.: 239739




                                   10
